C0 Oo ON Oo eRe WwW NY =

PO RP PDP PP PO NM NO S| S| S| S| S| | |S BS | |
Do oa BR WO NYO | FDO O WD N OO oa FP WO NYP —

 

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

UNITED STATES OF AMERICA,

Plaintiff, Case No. 2:07-cr-00150-LDG
V. ORDER
MARK DAVID CHANLEY,

Defendant.

 

For good cause shown,

THE COURT ORDERS that defendant Mark David Chanley’s successive Motion to
Void Judgement Pursuant to Fed.R.Civ.Pro. 60(b)(4) (CM/ECF No. 301) is DENIED.

THE COURT DENIES a Certificate of Appealability.

DATED this 4 A day of October, 2019.
NSreeh

Lloyd Dy, George OF
United States District Judge

    

 
